 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     KAREN ISAACSON,                                           Case No. 19-CV-2059-RSL

10                           Plaintiff,                          ORDER OF DISMISSAL
11                      v.                                       UNDER 28 U.S.C.
                                                                 § 1915(e)(2)(B)
12     BEN CARSON, et al.,
13                           Defendants.
14
15           This matter comes before the Court sua sponte. On January 7, 2020, the Honorable Mary
16 Alice Theiler, United States Magistrate Judge, granted pro se plaintiff Karen Isaacson’s
17 application to proceed in forma pauperis while recommending review under 28 U.S.C.
18 § 1915(e)(2)(B). See Dkt. #5. Section 1915(e)(2)(b)(i) requires the Court to dismiss an in
19 forma pauperis proceeding “at any time if the [C]ourt determines that . . . the action . . . is
20 frivolous[.]” Id. For the reasons described below, the Court DISMISSES plaintiff’s complaint
21 as frivolous under § 1915(e)(2)(B)(i).
22      I.       BACKGROUND
23           This is plaintiff’s third action 1 arising from a May 2016 visit to Guild Mortgage seeking
24 advice about obtaining a home equity conversion mortgage (or “reverse mortgage”) for her
25 manufactured home. During the visit, a loan officer allegedly told plaintiff that “HUD has a rule
26 that if you move your house you can’t get a reverse mortgage.” Dkt. #6 at ¶ 17. The
27
             1
28           See Isaacson v. Sec’y of Hous. & Urban Dev., No. 16-CV-1254-JLR; Isaacson v. Sec’y of
     Hous. & Urban Dev., No. 17-CV-1449-RSL.
     ORDER OF DISMISSAL - 1
 1 Department of Housing and Urban Development (“HUD”) “rule” stems from (1) HUD
 2 Handbook 4235.1 REV-1 § 3–4 (the “Rule”) and (2) 24 C.F.R. § 203.43f (the “Regulation”).
 3 The Rule and Regulation prevent HUD from insuring a reverse mortgage for a manufactured
 4 home that has been moved from the location where it was originally installed.
 5            This Court dismissed plaintiff’s prior two complaints for lack of subject matter
 6 jurisdiction after determining that she lacked Article III standing to sue. 2 Plaintiff’s instant
 7 complaint alleges (1) Fifth Amendment due process violations, (2) Fifth Amendment equal
 8 protection violations, (3) intentional interference with a prospective business expectancy, (4)
 9 willful misconduct, (5) intentional infliction of extreme emotional distress, (6) violation of the
10 National Housing Act, (7) violation of the Administrative Procedure Act, and (8)
11 unconstitutional pattern or practice. See Dkt. #6 at ¶¶ 95-174. Once again, each of plaintiff’s
12 claims arises from her allegation that she was denied a reverse mortgage due to HUD’s allegedly
13 unlawful Rule and Regulation. Plaintiff again fails to demonstrate Article III standing to sue.
14      II.         ANALYSIS
15            To establish Article III standing, plaintiff must show that (1) she suffered an injury in
16 fact, (2) there is a causal connection between the injury and the defendants’ conduct, and (3) the
17 injury will likely be redressed by a favorable decision from the Court. See Lujan v. Defs. of
18 Wildlife, 504 U.S. 555, 560-61 (1992).
19            Plaintiff again fails to show “an invasion of a legally protected interest which is . . .
20 concrete and particularized and . . . actual or imminent, not conjectural or hypothetical.” Id. at
21 560 (internal quotation marks and citations omitted). Plaintiff’s pleadings raise numerous
22 allegations about HUD’s interference with her economic expectancy, and contend that she has
23 suffered financial, physical, and emotional distress as a result of HUD’s Rule. See, e.g., Dkt. #6
24 at ¶¶ 130-35, 142-49. However, as with her prior two complaints, 3 plaintiff has not alleged that
25 she ever applied for HUD insurance or a reverse mortgage, or that she exercised her freedom to
26 contract with the lender. See Dkt. #6. Plaintiff has not demonstrated a legally cognizable injury
27
              2
                  See Isaacson, No. 16-CV-1254-JLR (Dkt. #26); Isaacson, No. 17-CV-1449-RSL (Dkt. #23).
28
              3
                  See Isaacson, No. 16-CV-1254-JLR (Dkt. #1-1); Isaacson, No. 17-CV-1449-RSL (Dkt. #1-1).
     ORDER OF DISMISSAL - 2
 1 as required to establish standing under Article III. Lujan, 504 U.S. at 560. Furthermore,
 2 plaintiff again fails to identify that any alleged injury is fairly traceable to defendants’ conduct
 3 rather than to “the independent action of some third party not before the [C]ourt.” Id. at 560
 4 (quoting Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. 26, 41-42 (1976)). Even if
 5 plaintiff could demonstrate an injury-in-fact, it would not be traceable to HUD, but rather to the
 6 specific mortgagee that failed to grant her a reverse mortgage. Finally, plaintiff again fails to
 7 show that a favorable ruling by this Court would likely redress the hypothetical injury in fact
 8 stemming from her inability to obtain a reverse mortgage. See Lujan, 504 U.S. at 561.
 9          This is the third time that plaintiff’s pleadings fail to establish Article III standing to sue.
10 Plaintiff is on notice that she lacks standing, yet she continues to file complaints without
11 rectifying the identified jurisdictional defect. Accordingly, the Court concludes plaintiff’s
12 complaint is frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). See, e.g., Neitzke v. Williams, 490
13 U.S. 319, 325 (1989).
14      III.     CONCLUSION
15          For all the foregoing reasons, plaintiff’s complaint is DISMISSED without prejudice and
16 without leave to amend. 4 See 28 U.S.C. § 1915(e)(2)(B)(i). Plaintiff’s “Request for Service of
17 Summons and Complaint” (Dkt. #7) is DENIED as moot. The Court advises plaintiff that future
18 actions involving these factual and legal allegations, which again fail to establish Article III
19 standing, may be dismissed with prejudice.
20          The Clerk of Court is directed to (1) send a copy of this Order to plaintiff, (2) terminate
21 all motions, and (3) close this case.
22
23          //
24          //
25          //
26
27          4
            Plaintiff has now been given two opportunities to revise her previously dismissed complaints.
28 There is no indication that an additional amendment would cure the identified deficiency. See
   Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam).
     ORDER OF DISMISSAL - 3
 1        DATED this 3rd day of March, 2020.
 2
 3
 4                                             A
                                               Robert S. Lasnik
 5                                             United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL - 4
